On May 11, 2005, this court found Yvonne D. Webb Lewis and Sidney T. Lewis to be vexatious litigators under S.Ct.Prac.R. 14.5(B). This court further ordered that Yvonne D. Webb Lewis and Sidney T. Lewis were prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On August 6, 2010, Yvonne D. Webb Lewis and Sidney T. Lewis submitted a motion for leave to file a notice of appeal. Upon consideration thereof,
It is ordered by the court that the motion for leave is denied.
Pfeifer, Acting C. J.
Brown, C.J., not participating.